Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 10,536,515. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipated each and every limitation of the pending claims 1-8.
Pending claims
Patented claims
Claims 1-2
Anticipated by Claim 1
Claims 3-7
Anticipated by Claim 8
Claim 8
Anticipated by Claim 9



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brownlow et al (Brownlow), US 2014/0047059.

As per claim 3, Brownlow taught the invention including a method comprising:
Steps for communicating with a mobile edge computing server in control of a heterogeneous domain (pp. 0028, 0031, 0043);
Steps for requesting to join the heterogeneous domain of the mobile edge computing server (pp. 0028, 0031, 0043);
Steps for receiving a download from the mobile edge computing server (pp. 0028-0029); and
Steps for executing at least one task at least in part being determined by the download (pp. 0028-0029).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brownlow et al (Brownlow), US 2014/0047059, in view of obviousness.

As per claim 4, Brownlow taught the invention as claimed in claim 3.  Brownlow did not specifically teach to further comprise the step of transmitting a response of said execution to the mobile edge computing server.  However, transmitting status of a device condition to a remote server is well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Brownlow and further implement the devices to report execution status to a remote server to notify the status and/or state of the client device for further communication with the server. 
 
As per claims 5-6, Brownlow taught the invention as claimed in claim 4.  Brownlow did not specifically teach to further comprise the step of receiving a command action reply from the mobile edge computing server in response to said transmitting the response; and further comprise .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brownlow et al (Brownlow), US 2014/0047059, in view of Pabla et al (Pabla), US 7,783,777.

As per claim 7, Brownlow taught the invention as claimed in claim 3.  Brownlow did not specifically teach to further comprise the steps of: communicating with a mobile edge computing controller, sending a discovery request to the mobile edge computing controller; and receiving a discovery reply from the mobile edge computing controller, the mobile computing controller being at least configured for: assigning an application to the discovery requesting client; determining a mobile edge computing server for the discovery requesting client; and transmitting the discovery reply to the discovery requesting client, the discovery reply at least comprising an identification for the mobile edge computing server for the discovery requesting client.  Pabla taught to communicate with a mobile edge computing controller, send a discovery request to the mobile edge computing controller; and receive a discovery reply from the mobile edge computing controller, the mobile computing controller being at least configured for: assign an application to the discovery requesting client; determining a mobile edge computing server for .

Claims 1-2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brownlow et al (Brownlow), US 2014/0047059, in view of Boudreau, US 2009/0138547 and Pabla et al (Pabla), US 7,783,777.

As per claim 1, Brownlow taught the invention including a method comprising the steps of:
Communicating with a mobile edge computing server as a client, the mobile edge computing server at least being configured to be in control of a heterogeneous domain (pp. 0028, 0031, 0043);
Requesting to join the heterogeneous domain of the mobile edge computing server (pp. 0028, 0031, 0043), the mobile edge computing server at least being configured for: determining a download size for the requesting client; and transmitting a download to the requesting client, the download at least comprising an application, an operating database, and a size at least in part being determined by the download size (pp. 0028-0029); 
Receiving the download (pp. 0029); and
Executing at least one task at least in part being determined by the download (pp. 0028-0029).  

Brownlow did not specifically teach the server to determine an on-board cache size of the requesting client; communicating with a mobile edge computing controller; sending a discovery request to the mobile edge computing controller; and receiving a discovery reply from the mobile edge computing controller, the mobile edge computing controller being at least configured for: assigning an application to the discovery requesting client; determining a mobile edge computing server for the discovery requesting client; and transmitting the discovery reply to the discovery requesting client, the discovery reply at least comprising an identification for the mobile edge computing server for the discovery requesting client.  Boudreau taught the server to determine an on-board cache size of the requesting client (pp. 0286).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Brownlow and Boudreau in order to transmit the requested content only when the device has sufficient storage space to receive the entire content and prevent from time and bandwidth wasting of transmission that will need to be terminated due to insufficient storage.

Brownlow and Boudreau did not specifically teach to further comprise the steps of: communicating with a mobile edge computing controller, sending a discovery request to the mobile edge computing controller; and receiving a discovery reply from the mobile edge computing controller, the mobile computing controller being at least configured for: assigning an application to the discovery requesting client; determining a mobile edge computing server for the discovery requesting client; and transmitting the discovery reply to the discovery requesting 

As per claim 2, Pabla further taught that in which the mobile edge computing controller is further configured for load balancing between mobile edge computing servers (col.6, lines 53-61, col.88, lines 35-36).  

Claim 8 contains the same scope as of claim 1.  Therefore it is rejected under the same rationale as applied in claim 1 rejection above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahlin, US 2010/0144330

Yoon, US 2016/0309485

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
December 16, 2020